Hall, Presiding Judge.
Defendant appeals from a conviction of burglary.
1. The trial court did not err in denying defendant’s motion to quash the indictment. There is no evidence which contradicts the written statement of the presiding judge that the grand jurors were drawn by him in open court. The failure to enter their names in the minute book was properly corrected by a nunc pro tunc order of the trial judge. Reich v. State, 63 Ga. 616.
2. The trial court did not err in denying defendant’s motion for a continuance. The record shows that the attorney who appeared in court on the day of the trial and argued the *702motion to quash had been active on defendant’s behalf for over a week and had even engaged an investigator. It was within the court’s discretion to deny a continuance requested in order that some other attorney, hired that morning, could try the main case. Morgan v. State, 224 Ga. 604 (163 SE2d 690); Barber v. State, 120 Ga. App. 666 (1) (171 SE2d 747).
Submitted April 13, 1970
Decided April 24, 1970.
Charles R. Smith, for appellant.
Lewis R. Slaton, District Attorney, Tony H. Hight, for appellee.

Judgment affirmed.


Deen and Evans, JJ., concur.